Citation Nr: 1411536	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-00 173A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive sleep apnea.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for residuals of 3rd degree burns of the arm, wrist and hand.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above noted issues.  The Veteran timely appealed those issues.

The Board recharacterized the psychiatric disorder claim as a generalized claim of service connection for a psychiatric disorder, to include PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.

The issues of service connection for residuals of 3rd degree burns, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disorder, to include PTSD, that had its clinical onset in service or is otherwise related to active duty.  

2.  Prostate cancer did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria establishing service connection for prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2008 and January 2009 that provided information as to what evidence was required to substantiate the claim of service connection for a psychiatric disorder, to include PTSD, and prostate cancer, to include as secondary to herbicide exposure during service, and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to the claims herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

An etiological opinion has not been obtained regarding the claim of service connection for prostate cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of prostate cancer, there is no true indication this disability is associated with service.  There is no evidence of prostate cancer in service or within the first post-service year.  In view of the absence of findings of prostate cancer in service and the first showing of pertinent disability many years after active duty, relating prostate cancer to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

 For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Psychiatric Disorder 

Turning to the evidence of record, the Board has reviewed the Veteran's private treatment records from the Washington Hospital Center, which do not demonstrate any complaints of, treatment for, or diagnosis of any psychiatric disorder.

The Board as also reviewed the VA treatment records in the claims file from March 2008-when he initially established VA care-to August 2008.  None of those records demonstrate any complaints of, treatment for, or diagnosis of any psychiatric disorder.  In fact, a PTSD screen in March 2008 was negative.

The Veteran underwent a VA psychiatric examination in October 2010.  The Veteran reported that "he does not experience PTSD symptoms currently, but reports he did during his first 10-15 years after military discharge."  The examiner noted that the Veteran routinely talked about his past history of symptoms when asked about his current psychiatric symptomatology.  The examiner did note that the Veteran reported current social withdrawal and always wanting his back to the wall when he goes out to public accommodations, as his major PTSD symptoms.  The examiner noted that the Veteran's presentation was "indicative of being subthreshold for PTSD."  It was concluded that there was no current Axis I psychiatric diagnosis.  

The Veteran has submitted several statements, which are extensive in nature, particularly his May 2010 notice of disagreement, that stated: 

During General Quarters (i.e., combat) at the height of the Vietnam War in 1965, 1966, 1967 & 1968, we would be at combat up to twenty hours at a time with the 5 inch 38 caliber guns constantly firing with no ear protection apparatus inside the mounts which at times caused ear numbness and headaches.  Vietnam was an unusual experience for me.  My body and mind was put to the limit.  During combat, my primary duties were that of projectileman (i.e., load projectiles for firing) or powderman (i.e., load powder for casting for firing) inside the mounts of the twin-mounted 5 inch 38 caliber guns.  In 1967 with fatigue setting in, one of my fellow shipmates dropped a projectile inside our gun mount which literally caused whole scale panic inside the gun mount and a concerted effort to get it out of the mount and over the side.  That was a life-altering experience.

To further complicate things, my Vietnam tour of duty was extended an additional 8 months during the height of the Vietnam War in 1967 which led to a combined 16-month tour in the Republic of Vietnam.  When I returned back to the States from my Vietnam tour, I was fully exhausted and emotionally drained.  Therefore, with over two months of service left before being discharged, I put in a request for an early out in July 1968 to go back to school and was turned down.  I didn't want to go any more training mission with only two more months before being discharged.  I was emotionally and physically spent after the 16-month tour of duty in the Republic of Vietnam.  I went to the Base Chaplain and got him to intervene on my behalf and got [the] early out on August 23, 1968. . . .

The Board notes that all of the Veteran's statements generally focus on proving a stressor that occurred in service, as well as discussing in-depth his sleep deprivation and how fatigued he was during service due to being on a ship near the Republic of Vietnam.  The Veteran's statements do not demonstrate that he currently has a psychiatric disorder.

Insofar as the Veteran's statements throughout the appeal period, however, can be read to assert that he has a diagnosis of PTSD, or any other psychiatric disorder for that matter, the Board finds that the Veteran is not competent to make sure an assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Accordingly, the Board finds that there is no evidence of a current disability at this time with regards to the Veteran's psychiatric disorder claim.  The Board must therefore deny service connection for a psychiatric disorder, to include PTSD, at this time on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Prostate Cancer 

The Veteran does not claim, and the record does not show, that prostate cancer was present in service or manifested within the first post service year.  The Veteran claims that he was exposed to herbicides in service and this resulted in the onset of prostate cancer.  There is a diagnosis of prostate cancer of record, which resulted in a radical prostatectomy in May 2008.  

The Veteran claims that his ship, the U.S.S. Everett F. Larson (DD 830), was exposed to Agent Orange and other herbicides during his period of service when he served off the coast of the Republic of Vietnam.  

Service connection may be established on a presumptive basis for prostate cancer if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Veteran does not allege, and the record does not show, that he went ashore to the Republic of Vietnam.  His ship operated in the "blue water"/"deep water" off the coast of the Republic of Vietnam, without ever entering the "brown water" or inland waterways of the country.  

An October 2008 PIES request response that states that in-country service for the Veteran cannot be established.  Furthermore, it notes that he served on the U.S.S. Everett F. Larson (DD 830), which was "in the official waters of the Republic of Vietnam" from August 1965 to September 1965, August 1966 to October 1966, and October 1967 to January 1968.  

The "official waters" of the Republic of Vietnam extended to both "blue water" and "brown water" ships.  Thus, the Veteran's assigned ship being in the "official waters" does not corroborate that his assigned ship operated in the "brown water" close to shore or in the inland waterways of the Republic of Vietnam.  

The U.S.S. Everett F. Larson (DD 830) is not on the VA listing of vessels recognized to have exposure to herbicides in the Republic of Vietnam.  There is no record that the U.S.S. Everett F. Larson (DD 830) was on an inland waterway or had "brown water" service.  

In his January 2011 substantive appeal, the Veteran argues that the fact that the Veteran's ship was awarded the Vietnam Service Medal and/or the Armed Forces Expeditionary Medal demonstrates that he was exposed to herbicides during service.  The Board notes, however, that those medals were awarded to "blue water" as well as "brown water" ships, and therefore those medals do not, by itself, demonstrate "brown water" service.  This is further confirmed by the submitted June 2010 letter from the Secretary of the Navy which notes that "service off the coast of Vietnam" does not have a definition.  In fact, that letter specifically refers the reader to look at the deck logs of specific ships in order to determine whether they operated in closer proximity to the shore "off the coast of Vietnam."  Therefore, award of those medals does not delineate "brown water" service.  

In short, while the Veteran has averred that he was exposed to Agent Orange and other herbicides as a result of his service aboard the Everett F. Larson (DD 830), there is no evidence of record to demonstrate that that he visited the landmass of the Republic of Vietnam, nor is there evidence of record to demonstrate that ship had service in the inland waterways of that country or the "brown water" off the shore of that country.  

Finally, the Veteran has never alleged, and there is no evidence of record to support the finding, that he ever came into direct contact with Agent Orange or any other herbicides during military service.  

The Board therefore finds that the Veteran is not shown to have any in-country service in the Republic of Vietnam, nor is he shown to have been aboard a vessel which had service in the inland waterways of that country, or any other "brown water" service at this time.  Therefore, the presumptive of exposure to herbicides is not for application in this case.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra.  As found above, there is no evidence in the record which demonstrates that he was exposed directly to Agent Orange or any other herbicides during his period of service.

Accordingly, the Board must deny service connection for his prostate cancer claim at this time.  See 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for prostate cancer, to include as secondary to herbicide exposure during service, is denied.


REMAND

With respect to the 3rd degree burn residuals claim, the Board finds that a VA examination of that claimed condition is necessary at this time.  The Veteran has averred that he has scars and discoloration as residuals of his 3rd degree burns that he suffer from a gasoline accident on the day of his discharge from military service, August 23, 1968.  These allegations meet the low threshold for obtaining a VA examination, and such should be afforded to the Veteran on remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regard to the chronic obstructive sleep apnea claim, the Board notes that the Veteran was diagnosed with that disorder in a VA sleep study in 2008.  On appeal, the Veteran has averred that he has had sleep apnea for 40 years-which would put onset of that disorder during military service.  The Veteran also specifically averred that his sleep apnea was due to his sleep deprivation during military service, and that the etiological cause of his sleep apnea is due to being only able to sleep 4 hours at a time during service and having to constantly work while being overly fatigued.

In light of the Veteran's statements, the Board finds that the low threshold for obtaining a VA examination has been met with regards to the sleep apnea claim.  Accordingly, that claim is remanded in order for the Veteran to be afforded a VA examination which addresses whether his sleep apnea is related to military service.  See McLendon, supra.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Washington VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2008 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the etiology of his sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  

The examiner should specifically address the Veteran's lay statements that he has had sleep apnea for 40 years, and should address any evidence regarding symptomatology that he had during service and continuity of symptomatology during and after service.  

The examiner should also specifically address the Veteran's contentions regarding whether his chronic sleep deprivation and over-fatigue during military service caused his chronic obstructive sleep apnea.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination in order to determine the etiology of his 3rd degree burn residuals.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any residuals of 3rd degree burns of the arm, wrist and hand are found, including any scarring or discoloration thereof, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service, to include the alleged August 23, 1968 gasoline accident.  

The examiner should specifically address the Veteran's lay statements that that on the date of his discharge he was burned by gasoline and received treatment at the Long Beach Naval facility just prior to discharge.  The examiner should also address any evidence regarding symptomatology that he had during service and continuity of symptomatology during and after service, to include some post-service treatment with a private physician in New Orleans, who is now deceased.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for prostate cancer, chronic obstructive sleep apnea, and residuals of 3rd degree burns of the arm, wrist and hand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


